Title: Abigail Adams to John Adams, 3 September 1782
From: Adams, Abigail
To: Adams, John


     
      My Dearest Friend
      
       Sepbr. 3. 1782
      
     
     If my Letters have been as successfull as I wish them, you must have heard many times from me since I received a single line from your Hand. This is the sixth time I have written to you; since I received your last Letters, which were dated in March. From that time up to this 3d of September not a syllable has come to Hand. A few vague english News paper Reports, respecting a negotiation for a peace. I find your Name mentiond so late as June. Not a vessel has arrived from Holland since Capt. Deshon. We cannot account for so long a space of times elapsing: since it is said the United provinces acknowledged the Independance of America, without receiving any official account of it.
     The enlargement of the prisoners from Mill prison, together with the intelligence they brought of the proposed acknowledgment of our independance, coincideing with the general wish for peace, the specious Letters sent out of New York by Carleton and Digby about the same time, so facinated all Ranks of people that a General Joy pervaded every class; I hardly dared to oppose, to the congratulatory addresses I received upon the occasion, the obstinate persuasion I had; that it was only a tub to the Whale.
     I ventured to say in some companies, where my unbelief appeared very singular, that altho I ardently wished for peace, I could not conceive that an object, of so great Magnitude, could be the Work of a few weeks, or Months; and altho the acknowledgment of our Independence, was an indispensable preliminary, yet there were many other important articles to be adjusted by the contending powers. I thought it would be better to suspend those warm expressions of joy; which could only be warranted by an assureance that an honorable peace had taken place. If any real foundation existed for such reports, a week or two would give us official assureances of it, and I must beg to suspend my belief untill that period.
     It really pained me to see the sanguine hopes of my Country perish like the baseless fabrick of a vision. Yet in less than ten days they reflected, and doubted, the elated joy subsided, and they spurned the Idea of a seperate peace.
     The Marquis de Vaudreuil arrived in Boston harbour about a fortnight ago with 13 ships of the Line. His intention is to repair the damaged ships.
     The two Armies have past an inactive Summer. When when shall I receive any Letters from my dear Friend? Instead of being more and more reconciled to this seperation, every day makes it more painfull to me. Can I with any degree of calmness look Back and reflect that it is near 3 years since we parted, and look forward without seeing, or being in the least able to form an Idea of the period which is still to take place.
     In my last Letter I made you a serious proposal. I will not repeat it at present. If it is accepted one Letter will be sufficient. If it is rejected, one Letter will be too many.
     We have had a most uncommon Season. Cold and dry—not one rainy day since the begining of June, and very few showers. The drought has been very extensive, and our corn is near all cut of.— Scarcly a spire of green Grass is to be seen. The Boston prisoners have all reachd home except the 3 who were exchanged. There have been 3 of the Number to see me—to thank me for writing to you, and to acknowledge your kind attention to them. Beals and the two Clarks have offerd to repay the money you advanced to them; which they say was four pounds sterling a peice, but as I never received a line from you respecting them, or what you had done for them I am at a loss what to do. Some of them are able enough, others are not.
     I have the very great pleasure to acquaint you that our dear and worthy Brother Cranch is raised in a manner from the dead. His dropsical Symptoms have left him and he has for a month past surprizingly mended. His Cough still continues, but we have great hopes now of his recovery. He is not able to attend to any buisness nor will he be for many months, even tho he should get no relapse.
     Let me beg you my dear Friend to be particularly attentive to your Health. Do not practise so indiscriminately lieing with your windows open, it certainly is a bad practise in a country so damp as Holland. My Notice of this opportunity is so short that I cannot write to Mr. Thaxter or my Son from whom I long to hear.
     Mrs. Dana was well when I last heard from her. She has been at Newport ever since July. Our Friends are all well and desire to be rememberd. They make great complaints that you do not write to them, and will in Spight of all I can say, think themselves neglected.
     I feel in my Heart a disposition to complain that when you write, you are so very concise. I am sorry I cannot prevail with you to write by way of Spain or France, but you must have reasons to which I am a Stranger.
     
      Adieu my dearest Friend and be assured of the Strongest attachment and warmest affection of your
      Portia
     
     
     
      Our two dear Boys are very studious and attentive to their Books and our daughter thinks of nothing else but making a voyage to her pappa.
     
    